Brown v Sanders (2014 NY Slip Op 05871)
Brown v Sanders
2014 NY Slip Op 05871
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-07755
 (Index No. 11051/14)

[*1]In the Matter of Everly Brown, appellant,
vJames Sanders, Jr., et al., respondents-respondents, et al., respondent.

DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating James Sanders, Jr., and Gian A. Jones as candidates in a primary election to be held on September 9, 2014, for the nominations of the Democratic Party and the Working Families Party as their candidates for the public office of New York State Senator for the 10th Senatorial District, the petitioner appeals from a final order of the Supreme Court, Queens County (Elliot, J.), entered August 7, 2014, which dismissed the petition, inter alia, to invalidate on the ground of lack of personal jurisdiction.ORDERED that the final order is affirmed, without costs or disbursements.The petitioner's failure to produce affidavits of service establishing that he served the respondents James Sanders, Jr., and Gian A. Jones with copies of the order to show cause and supporting papers warranted dismissal of the petition, inter alia, to invalidate the designating petition (see  CPLR 306).MASTRO, J.P., CHAMBERS, MILLER, MALTESE and BARROS, JJ., concur.ENTER:Aprilanne Agostino Clerk of the Court